         Case 8:17-bk-10265-MW Doc 39 Filed 04/29/20 Entered 04/29/20 21:32:28                                                Desc
                             Imaged Certificate of Notice Page 1 of 5
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 17-10265-MW
Ralph E Sanders                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: nbolteC                      Page 1 of 2                          Date Rcvd: Apr 27, 2020
                                      Form ID: pdf002                    Total Noticed: 27


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 29, 2020.
db             +Ralph E Sanders,    745 W Fourth Ave,   La Habra, CA 90631-6011
37575146       +800 Loan Mart,    P. 0. Box 260210,   Encino, California 91426-0210
37575147        ASC/Wells Fargo Education,    P.O. Box 5185,    Sioux Falls, SD 57117-5185
37575148       +Bobbie Rives,    C/O Witham Mahoney & Abbott, LLP,    401 B Street,
                 San Diego, California 92101-4223
37575150       +Daniel W. Abbott, Esq.,    C/O Witham Mahoney & Abbott, LLP,    401 B Street,
                 San Diego, California 92101-4223
37575152        Depadment of the Treasury,    Internal Revenue Service,    Fresno, CA 93888-0030
37849758       +HSBC- ORCHARD BANK,    WILLIAMSON AND BROWN,LLC,    4691 CLIFTON PKWY,    HAMBURG, NY 14075-3201
37575153       +Hosey & Bahrambeygui, Attorney at Law, LLP,     225 Broadway, Suite 1460,
                 San Diego, CA 92101-5052
37575154       +Larnita Pette,    C/O Witham Mahoney & Abbott, LLP,    401 B Street,
                 San Diego, California 92101-4223
37575156       +Luis Ventura,    960 Cordova Drive,   Chula Vista, CA 91910-8700
37575157       +Northland Group, Inc.,    P.O. Box 390846,    Minneapolis, MN 55439-0846
37575158       +OC Global Medical Center,    1001 N. Tustin Avenue,    Santa Ana, CA 92705-3502
37575145       +Ralph E. Sanders,    121 W. Bishop Street,    Santa Ana, California 92701
37575167       +Spotloan,   P.O. Box 927,    Palapine, IL 60078-0927
37575160       +Stephen D. Blea Esq.,    c/o Witham Mahoney & Abbott, LLP,    401 B Street,
                 san Diego, CA 92101-4223
37575161       +Superior Court of the State of California,     County of Orange, Central Justice Center,
                 700 Civic Center Drive, West,    Santa Ana, CA 92701-4045
37575162       +Superior Court of the State of California,     County of San Diego, Central Division,
                 220 W. Broadway,    San Diego, CA 92101-3877
37575163       +Superior Court of the State of California,     County of San Diego, Central Division,
                 330 W. Broadway,    San Diego, CA 92101-3827
37575166       +Witham Mahoney & Abbott, LLP,    401 B Street,    San Diego, CA 92101-4223

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: itcdbg@edd.ca.gov Apr 28 2020 04:22:58       Employment Development Dept.,
                 Bankruptcy Group MIC 92E,    P.O. Box 826880,    Sacramento, CA 94280-0001
smg             E-mail/Text: BKBNCNotices@ftb.ca.gov Apr 28 2020 04:24:23       Franchise Tax Board,
                 Bankruptcy Section MS: A-340,    P.O. Box 2952,    Sacramento, CA 95812-2952
37575149       +E-mail/Text: convergent@ebn.phinsolutions.com Apr 28 2020 04:23:40       Convergent,
                 P.O. Box 9004,    Renton, WA 98057-9004
37575151       +E-mail/Text: electronicbkydocs@nelnet.net Apr 28 2020 04:23:10       Department of Education,
                 121 South 13th Street,    Lincoln, NE 68508-1904
37575155       +E-mail/Text: bankruptcy@loanme.com Apr 28 2020 04:24:05       Loanme, Inc.,
                 1900 S. State College Blvd., #300,    Anaheim, CA 92806-6152
37575159       +E-mail/Text: bankruptcypgl@plaingreenloans.com Apr 28 2020 04:23:44       Plain Green, LLC,
                 P.O. Box 270,   Box Elder, MT 59521-0270
37575164       +E-mail/PDF: gecsedi@recoverycorp.com Apr 28 2020 04:28:28       SYNCB/Walmart,    P.O Box 965024,
                 Orlando, FL 32896-5024
37575165        E-mail/PDF: gecsedi@recoverycorp.com Apr 28 2020 04:27:58       Walmart,    P.O. Box 103027,
                 Roswell, GA 30076
                                                                                               TOTAL: 8

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp              Courtesy NEF
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 29, 2020                                            Signature: /s/Joseph Speetjens
       Case 8:17-bk-10265-MW Doc 39 Filed 04/29/20 Entered 04/29/20 21:32:28                       Desc
                           Imaged Certificate of Notice Page 2 of 5


District/off: 0973-8         User: nbolteC                Page 2 of 2                  Date Rcvd: Apr 27, 2020
                             Form ID: pdf002              Total Noticed: 27

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 27, 2020 at the address(es) listed below:
              Gregory L Bosse    on behalf of Defendant Ralph E Sanders greg@lawbosse.com, lynn@lawbosse.com
              Noreen A Madoyan    on behalf of Interested Party   Courtesy NEF Noreen@MarguliesFaithLaw.com,
               Helen@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
              Queenie K Ng    on behalf of U.S. Trustee   United States Trustee (SA) queenie.k.ng@usdoj.gov
              United States Trustee (SA)    ustpregion16.sa.ecf@usdoj.gov
              Weneta M Kosmala (TR)    ecf.alert+Kosmala@titlexi.com,
               wkosmala@txitrustee.com;dmf@txitrustee.com;kgeorge@kosmalalaw.com
                                                                                             TOTAL: 5
  Case
Case   8:17-ap-01068-MW Doc
     8:17-bk-10265-MW     Doc39103Filed
                                     Filed 10/25/19 Entered
                                         04/29/20     Entered04/29/20
                                                               10/29/1921:32:28
                                                                        15:31:55 Desc
                                                                                  Desc
                     ImagedMain  Document
                           Certificate          Page
                                        of Notice    1 of 3 of 5
                                                   Page
  Case
Case   8:17-ap-01068-MW Doc
     8:17-bk-10265-MW     Doc39103Filed
                                     Filed 10/25/19 Entered
                                         04/29/20     Entered04/29/20
                                                               10/29/1921:32:28
                                                                        15:31:55 Desc
                                                                                  Desc
                     ImagedMain  Document
                           Certificate          Page
                                        of Notice    2 of 4
                                                   Page   3 of 5
  Case
Case   8:17-ap-01068-MW Doc
     8:17-bk-10265-MW     Doc39103Filed
                                     Filed 10/25/19 Entered
                                         04/29/20     Entered04/29/20
                                                               10/29/1921:32:28
                                                                        15:31:55 Desc
                                                                                  Desc
                     ImagedMain  Document
                           Certificate          Page
                                        of Notice    3 of 5
                                                   Page   3 of 5
